EXHIBIT 99.2 FOR IMMEDIATE RELEASE Magal S3 to Release Second Quarter 2015 Results on Monday, August 31, 2015 YAHUD, ISRAEL, August 19, 2015 Magal S3 (NASDAQ GMS: MAGS, TASE: MAGS) today announced that it intends to publish its second quarter 2015 results on August 31, 2015. The Company will hold an investors’ conference call on the same day, at 10 am Eastern Time. Investors’ Conference Call Information: To participate, please call one of the following teleconferencing numbers.Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 Israel Dial-in Number: 03 918 0609 UK Dial-in Number: 0 International Dial-in Number:+ at: 10am Eastern Time; 7am Pacific Time; 3pm UK Time; 5 pm Israel Time A replay link of the call will be available from the day after the call on www.magal-s3.com. About Magal S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 45 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries - under some of the most challenging conditions. Magal S3 offers comprehensive integrated solutions for critical sites, managed by Fortis4G - our 4th generation, cutting-edge PSIM+SIEM platform. The solutions leverage our broad portfolio of homegrown Perimeter Intrusion Detection Systems (PIDS), advanced outdoors CCTV / IVA technology and Cyber Security solutions. For more information: Magal Security Systems Ltd. Saar Koursh, CEO Tel: +972-3-539-1421 Assistant: Ms. Elisheva Almog E-mail:ElishevaA@magal-s3.com Web:www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 Int’l dial: + E-mail: magal@gkir.com
